DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-3, 5-6, 8-10, 13-14, 16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2015/0342371 (Leong) in view of US PGPub 2019/0008173 (Park).
With respect to claims 1 and 8: Leong discloses a refrigerated display case (temperature-controlled display device 10) comprising: a plurality of sidewalls (the walls in Fig. 1) and one or more doors (“one or more doors for accessing food products or other items stored within temperature-controlled space 12” @ [0044]), the plurality of sidewalls and the one or more doors defining an inner volume of the refrigerated display case (temperature-controlled space 12); a plurality of shelves (shelves 14) positioned within the inner volume of the refrigerated display case, the plurality of shelves fixedly coupled with at least one sidewall of the plurality of sidewalls and are configured to support a product (Fig. 1); a cooling system (refrigeration system 20) configured to provide cooling to the inner volume of the refrigerated display case, the cooling system comprising a cooling coil (“refrigeration system 20 having a cooling element 22 (e.g. an evaporator, a cooling coil, a fan-coil, a heat exchanger, etc.)” @ [0045]); a cooling coil defrost system configured to provide defrost heating to the cooling coil (“In some embodiments, refrigeration system 20 is configured to operate in a defrost mode. In the defrost operating mode, cooling element 22 may be heated to melt any accumulated frost and/or ice into a liquid condensate (e.g. water, etc.). The heat of defrosting may be provided by any suitable method such as interrupting the cooling mode and allowing ambient temperature to melt the frost/ice, using electric heating elements, or routing a hot gas refrigerant through cooling element 22.” @ [0046]); and a controller operably coupled with the cooling system ([0047]-[0048] disclose refrigeration system 20 includes a controller).

Park discloses a meat-aging refrigerator that irradiates meat with LEDs of desired wavelength(s), so as to age the meat according to a given meat-aging recipe and starting state of the meat ([0063]-[0086]). The meat may be frozen ([0085]). A processor 140 controls the illumination unit 120 to emit desired wavelengths of light for different lengths of time ([0087]-[0100]). Park discloses the LEDs emitting infrared and/or ultraviolet light of specific wavelengths ([0080]). The illumination unit 120 may additionally be used to sterilize the meat ([0101]-[0102]). Park [0015], [0023], [0094], [0142], and [0201] disclose the state of the meat may be according to a time since the frozen meat is defrosted. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Leong’s temperature-controlled display device 10 by adding Park’s lights, controls, etc. thereto, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.
One would be motivated to make such a modification in order to provide a single apparatus that combines the meat-aging features of Park’s refrigerator with the improved evaporative condensate dissipation system of Leong’s invention. One of ordinary skill in the art would find obvious that having a meat-aging refrigerator like Park’s with the improved evaporative condensate dissipation system of Leong is a desirable combination of features to provide in a single apparatus.
The Applicant’s specification, at [0044], discloses the defrost lights 402 as ultraviolet or infrared lights. Park [0080] discloses the LEDs emitting ultraviolet and/or infrared light. In the combination, Park’s illumination unit/LEDs make(s) obvious the “one 
Park [0085] discloses the meat may be frozen. Park [0015], [0023], [0094], [0142], and [0201] disclose that the refrigerator keeps track of the amount of time since the frozen meat is defrosted (brought to an above-freezing temperature). Park’s lights are what control the aging process ([0063]-[0086]). 
In the combination, Park’s disclosure of defrosting frozen meat using the LEDs and being able to keep track of how long the meat is defrosted makes obvious “configured to emit radiative heating to melt or defrost a surface of the product” as recited in claim 1 and “configured to emit heating to the product to melt or defrost a surface of the product” as recited in claim 8. The LEDs emitting light on a frozen piece of meat is emitting radiative heating to the product to melt or defrost a surface of the product. 
Regarding the claim recitations to the controller being operably coupled with the cooling system, the cooling coil defrost system, and the one or more product defrost lights/devices - Leong [0047]-[0048] discloses refrigeration system 20 includes a controller. 
In the combination, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the controller Leong discloses is a component of the refrigeration system 20 to also control the defrosting components disclosed in Leong [0046] and Park’s illumination unit, so that all the components of the refrigerator operate to age the meat in a controlled, intended manner. 

With respect to claims 2 and 9: See Park [0080] for the LEDs emitting infrared light.
With respect to claims 3 and 10: See Park [0080] for the LEDs emitting ultraviolet light.
With respect to claims 5 and 13: The rejections of claims 1 and 8 set forth the obviousness of the controller connected to the refrigeration system 20, the defrosting components disclosed in Leong [0046], and Park’s illumination unit. 
Leong [0045] discloses the refrigeration system 20 in a cooling mode of operation. The period(s) of time that Leong’s refrigeration system 20 is in the cooling mode of operation make(s) obvious the claimed “cooling interval”. 
Leong [0046] discloses the refrigeration system 20 in a defrost mode to melt frost and/or ice from the cooling element 22 of the refrigeration system. The period(s) of time that Leong’s refrigeration system 20 is in the defrost mode make(s) obvious the claimed “defrost interval”.
Park, throughout the disclosure, discloses the lights being on for specific amounts of time. E.G., see Park [0099]-[0100]. The period(s) of time that Park’s lights are turned on make(s) obvious the claimed “product defrost interval”.
With respect to claims 6 and 14: In the combination, Park’s lights necessarily are operated before, simultaneously with, or after the defrosting of the cooling element 22 of refrigeration system 20. In that the defrosting of cooling element 22 involves heating thereof (see Leong [0046]), it is obvious to delay the start of a meat-aging process that uses Park’s lights until the defrosting of cooling element 22 is completed. This ensures that the cooling element 22 and refrigeration system 20 are available to control the meat-aging environment, and enables the refrigeration system 20 to remove any residual heat from the defrosting operation. This makes obvious the claim as written. 
With respect to claim 16: By making the same combinations/modifications as in the rejections above, Leong in view of Park makes obvious a method for defrosting products (meat) of a refrigerated display case (Leong’s temperature-controlled display device 10), the method comprising: operating a cooling system (Leong’s refrigeration system 10) to provide cooling to an inner volume of the refrigerated display case (Leong’s temperature-controlled space 12) over a cooling interval (the “cooling mode of operation” in Leong [0045]); operating a cooling coil defrost system to provide defrost heating to a cooling coil of the cooling system over a defrost interval (the “defrost mode” in Leong [0046]); and operating one or more product defrost lights (Park’s illumination unit) to provide product defrost energy (light) to a surface of a product in the refrigerated display case to melt or defrost the surface of the product (using Park’s LEDs to age a piece of meat that is initially frozen, and subsequently brought to an above-freezing temperature).
With respect to claim 18: In the combination, Park’s lights necessarily are operated before, simultaneously with, or after the defrosting of the cooling element 22 of refrigeration system 20. In that the defrosting of cooling element 22 involves heating 
With respect to claim 19: See Park [0080] for the LEDs emitting ultraviolet light.
With respect to claim 20: See Park [0080] for the LEDs emitting infrared light.

Claims 4, 12, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2015/0342371 (Leong) in view of US PGPub 2019/0008173 (Park) as applied to claims 1, 8, and 16 above, and further in view of US 6,477,853 (Khorram) and US PGPub 2006/0237427 (Logan).
With respect to claims 4, 12, and 17: Khorram discloses operating UV lights inside a refrigerator only when the door is closed, as sensed by a door switch. Khorram discloses the use of a time delay after the door is closed, before turning on the UV lights.
Logan discloses the use of a door lock on a refrigerator. The door lock is only unlocked at predetermined times, only for specific persons, for a limited number of openings in a given time period, or for various other conditions that must be met.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device with Logan’s door lock, and to lock the doors before Park’s illumination unit 120 is activated, as the combination of prior art 
One would be motivated to make such a modification in order to ensure the chamber is closed before beginning the meat-aging process. Further, the modification ensures the door remains closed for the duration of the meat-aging process, thereby preventing a user from inadvertently interrupting a meat-aging process.  

Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2015/0342371 (Leong) in view of US PGPub 2019/0008173 (Park) as applied to claims 1 and 8 above, and further in view of WO 2008/155705 (Riemeijer).
With respect to claims 7 and 15: Leong [0044] discloses the doors on the device 10, but Leong’s figures do not depict such an embodiment.
Park [0081] teaches applying the illumination unit 120 to each of six sides, so as to irradiate all sides of a piece of meat at once.
Riemeijer discloses attachment of LED lights inside a display case that is similar to Leong’s. Riemeijer Fig. 5 shows the lights on the inner sides of cheeks 33/34/35/36 to which the doors 37/38/39 are mounted via hinges 40.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to mount Park’s illumination units 120 on the insides of cheeks that hold the doors, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.
One would be motivated to put Park’s LEDs at those locations because Park [0081] desires the LEDs on all six sides of a piece of meat, and that locations provides the LEDs 
In the combination, the cheeks make obvious “a mullion” as claimed. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2015/0342371 (Leong) in view of US PGPub 2019/0008173 (Park) as applied to claim 8 above, and further in view of US PGPub 2020/003486 (Kim).
With respect to claim 11: Park uses LEDs to emit light at specific wavelengths, so as to control the meat-aging process. 
Kim discloses the use of a vibration module 563 to both generate sound inside a storage space (for a user to hear), and to defrost the inner surfaces of the storage space 560. See Fig. 8 and [0141]-[0150].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Leong’s temperature-controlled display device 1 by adding Kim’s vibration module 563 therein, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art.
One would be motivated to make such a modification in order to provide sound feedback for a user and to defrost the inner surfaces of Leong’s space 12 - in a similar manner as Kim’s invention.
Response to Arguments
The claim objections made the previous Office action are withdrawn. 
Applicant's arguments filed regarding the rejections under 35 U.S.C. § 103 have been fully considered but they are not persuasive.

Park [0085] discloses the meat may be frozen. Park [0015], [0023], [0094], [0142], and [0201] disclose that the refrigerator keeps track of the amount of time since the frozen meat is defrosted (brought to an above-freezing temperature). Park’s lights are what control the aging process ([0063]-[0086]).
Using Park’s LEDs to age a piece of meat that is initially frozen and brought to an above-freezing (defrosted) temperature, as in the disclosure of Park, makes obvious a surface of the meat (product) transitioning from frozen to defrosted due to the illumination unit. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW M ROERSMA/Primary Examiner, Art Unit 3637